DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statement filed on December 08, 2021 has been considered and placed in the application file.

Specification

3.    The disclosure is objected to because of the following informalities:
	In page 13, line 29, the word “ow” is a typographical error, which should be - - low - -.  
	In page 14, line 17, the phrase “active on ear detection module 330” is a typographical error, which should be - - active on ear detection module 320 - - (see Figure 3).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Dependent Claim 8 recites the limitation “the at least one second microphone signal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

                                                Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
6.	Claims 1-13, 22-30, and 38-40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11240578 (hereafter the “‘578  patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13, 22-30, and 38-40 of the current Application (17/545456) are broader in scope to claims 1-25 of U.S. Patent No. 11240578, granted to Steele with obvious wording variations of method and apparatus claims.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 1, Claim 1 of the instant application is broader or an otherwise obvious variant of Claim 1 of the ‘578 patent by omitting “wherein the earbud is determined to be on ear if a parameter of the first microphone signal from the first microphone is lower than a parameter of the first microphone signal from the second microphone by a predetermined threshold”.  See claim 1 of the ‘578 patent at col. 14, lines 53-58.  

	Regarding claim 2, see claim 2 of the ‘578 patent.
 
	Regarding claim 3, see claim 3 of the ‘578 patent.
 
	Regarding claim 4, see claim 4 of the ‘578 patent.
 
	Regarding claim 5, see claim 5 of the ‘578 patent.
 
	Regarding claim 6, see claim 6 of the ‘578 patent.
 
	Regarding claim 7, see claim 7 of the ‘578 patent.
 
	Regarding claim 8, see claim 8 of the ‘578 patent.
 
	Regarding claim 9, see claim 9 of the ‘578 patent.
 
	Regarding claim 10, see claim 10 of the ‘578 patent.
 
	Regarding claim 11, see claim 11 of the ‘578 patent.
 
	Regarding claim 12, Claim 12 of the instant application is broader or an otherwise obvious variant of Claim 12 of the ‘578 patent by omitting “wherein the earbud is determined to be on ear if a parameter of the first microphone signal from the first microphone is lower than a parameter of the first microphone signal from the second microphone by a predetermined threshold”.  See claim 12 of the ‘578 patent at col. 15, lines 61-65.   
	Regarding claim 13, see claim 13 of the ‘578 patent.
 
	Regarding claim 22, Claim 22 of the instant application is broader or an otherwise obvious variant of Claim 14 of the ‘578 patent by omitting “determine whether resonance is detected in the received microphone signals by comparing the received microphone signals with the generated signal played by the speaker, wherein resonance is determined to be detected when the resonance gain of the received microphone signals over the generated signal exceeds a predetermined threshold”.  See claim 14 of the ‘578 patent at col. 16, lines 31-38.  
 
	Regarding claim 23, see claim 15 of the ‘578 patent.
 
	Regarding claim 24, see claim 16 of the ‘578 patent.

	Regarding claim 25, see claim 17 of the ‘578 patent.
 
	Regarding claim 26, see claim 18 of the ‘578 patent.
 
	Regarding claim 27, see claim 19 of the ‘578 patent.
 
	Regarding claim 28, see claim 20 of the ‘578 patent.
 
	Regarding claim 29, see claim 21 of the ‘578 patent.
 
	Regarding claim 30, Claim 30 of the instant application is broader or an otherwise obvious variant of Claim 22 of the ‘578 patent by omitting “wherein resonance is determined to be detected when the resonance gain of the received microphone signals over the generated signal exceeds a predetermined threshold”.  See claim 22 of the ‘578 patent at col. 17 line 18 to col. 18, line 2.
 
	Regarding claim 38, see claim 23 of the ‘578 patent.
 
	Regarding claim 39, see claim 24 of the ‘578 patent.
 
	Regarding claim 40, see claim 25 of the ‘578 patent.
 
	Below is a chart showing the differences and similarities between Claims 1-13, 22-30, and 38-40 of instant application and Claims 1-25 of US Patent 11240578.

17/545456
11240578
1. A signal processing device for on ear detection for an earbud, the device comprising: a first microphone input for receiving a microphone signal from a first microphone, the first microphone being configured to be positioned within an ear of a user when the earbud is being worn; a second microphone input for receiving a microphone signal from a second microphone, the second microphone being configured to be positioned outside the ear of the user when the earbud is being worn; a signal generator configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud; and a processor configured to: receive at least one first microphone signal from each of the first microphone input and the second microphone input where the first microphone signals are generated while no audio is being played via the speaker, and compare the first microphone signals to determine an on ear status of the earbud;
 






determine that the on ear status of the earbud cannot be sufficiently determined, generate the signal for acoustic playback from the speaker, receive a second microphone signal from the first microphone input, and compare the second microphone signal to the generated signal to determine the on ear status of the earbud.

2. The signal processing device of claim 1, further comprising a proximity sensor, and wherein the processor is further configured to receive at least one sensor signal from the proximity sensor indicating that the earbud is in proximity to an object, and to perform the steps of receiving at least one first microphone signals and comparing the first microphone signals to determine the on ear status of the earbud in response to receiving the at least one sensor signal from the proximity sensor.

3. The signal processing device of claim 2, wherein the proximity sensor is an infra-red sensor.

4. The signal processing device of claim 1, wherein comparing the first microphone signals to determine the on ear status of the earbud comprises comparing a power level of the first microphone signals.

5. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold.

6. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold.

7. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the on ear status of the earbud cannot be sufficiently determined if the power level of each of the first microphone signals is lower than a predetermined threshold.

8. The signal processing device of claim 1, wherein comparing the at least one second microphone signal to the generated signal to determine the on ear status of the earbud comprises determining whether the at least one second microphone signal comprises resonance of the generated signal.

9. The signal processing device of claim 1, wherein the generated signal is an audible probe signal

10. The signal processing device of claim 9, wherein the generated signal is of a frequency known to resonate in the human ear canal.

11. The signal processing device of claim 1, wherein the processor is further configured to perform an audio processing function in response to the determined on ear status of the earbud.

12. A method of on ear detection for an earbud, the method comprising: receiving a first microphone signal from a first microphone and a first microphone signal from a second microphone where the first microphone signals are generated while no audio is being played via a speaker configured to be positioned within the earbud, wherein the first microphone is configured to be positioned within an ear of a user when the earbud is being worn and the second microphone is configured to be positioned outside the ear of the user when the earbud is being worn; comparing the first microphone signals to determine an on ear status of the earbud; 







determining that the on ear status of the earbud cannot be sufficiently determined, generating a signal for acoustic playback from the speaker, receiving a second microphone signal from the first microphone, and comparing the second microphone signal to the generated signal to determine the on ear status of the earbud.

13. The method of claim 12, further comprising performing an audio processing function in response to the determined on ear status of the earbud.

22. A signal processing device for on ear detection of an earbud, the device comprising: a first microphone input for receiving a microphone signal from a first microphone, the first microphone being configured to be positioned within an ear of a user when the earbud is being worn; a second microphone input for receiving a microphone signal from a second microphone, the second microphone being configured to be positioned outside the ear of the user when the earbud is being worn; a signal generator configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud; and a processor configured to: generate the signal for acoustic playback from the speaker; cause the signal to be played by the speaker; receive at least one microphone signal from each of the first microphone input and the second microphone input, and compare the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal; and 











determine an on ear status of the earbud; wherein the earbud is determined to be on ear only if the resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input.

23. The signal processing device of claim 22, wherein the generated signal is an audible probe signal.

24. The signal processing device of claim 23, wherein the generated signal is of a frequency known to resonate in the human ear canal.

25. The signal processing device of claim 22, wherein the processor is further configured to filter the received microphone signals with a bandpass filter prior to comparing the received microphone signals.

26. The signal processing device of claim 25, wherein the bandpass filter is matched to the frequency of the generated signal.

27. The signal processing device of claim 25, wherein the processor is configured to only compare the filtered signals after a predetermined time period has elapsed from a time at which the generated signal was emitted from the speaker.

28. The signal processing device of claim 22, wherein comparing the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal comprises subtracting a power level of the microphone signal received from the second microphone and a power level of the generated signal from the power level of the microphone signal received from the first microphone, and comparing the resultant power level with a predetermined threshold.

29. The signal processing device of claim 22, wherein the processor is further configured to perform an audio processing function in response to the determined on ear status of the earbud.

30. A method for on ear detection of an earbud, the method comprising: generating a signal for acoustic playback from a speaker configured to be positioned within the earbud; causing the signal to be played by the speaker; receiving at least one microphone signal from a first microphone and a second microphone, wherein the first microphone is configured to be positioned within an ear of a user when the earbud is being worn and the second microphone is configured to be positioned outside the ear of the user when the earbud is being worn; comparing the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal; and 






determining an on ear status of the earbud, wherein the earbud is determined to be on ear only if the resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input.

38. A machine-readable medium storing non-transitory instructions which, when executed by one or more processors, cause an electronic apparatus to perform the method of claim 12.

39. An apparatus, comprising processing circuitry and a non-transitory machine-readable which, when executed by the processing circuitry, cause the apparatus to perform the method of claim 12.

40. A system for on ear detection for an earbud, the system comprising a processor and a memory, the memory containing instructions executable by the processor and wherein the system is operative to perform the method of claim 12.

1. A signal processing device for on ear detection for an earbud, the device comprising: a first microphone input for receiving a microphone signal from a first microphone, the first microphone being configured to be positioned within an ear of a user when the earbud is being worn; a second microphone input for receiving a microphone signal from a second microphone, the second microphone being configured to be positioned outside the ear of the user when the earbud is being worn; a signal generator configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud; and a processor configured to: receive at least one first microphone signal from each of the first microphone input and the second microphone input where the first microphone signals are generated while no audio is being played via the speaker, and compare the first microphone signals to determine an on ear status of the earbud, wherein the earbud is determined to be on ear if a parameter of the first microphone signal from the first microphone is lower than a parameter of the first microphone signal from the second microphone by a predetermined threshold; and 
determine that the on ear status of the earbud cannot be sufficiently determined, generate the signal for acoustic playback from the speaker, receive a second microphone signal from the first microphone input, and compare the second microphone signal to the generated signal to determine the on ear status of the earbud.

2. The signal processing device of claim 1, further comprising a proximity sensor, and wherein the processor is further configured to receive at least one sensor signal from the proximity sensor indicating that the earbud is in proximity to an object, and to perform the steps of receiving at least one first microphone signals and comparing the first microphone signals to determine the on ear status of the earbud in response to receiving the at least one sensor signal from the proximity sensor.

3. The signal processing device of claim 2, wherein the proximity sensor is an infra-red sensor.

4. The signal processing device of claim 1, wherein comparing the first microphone signals to determine the on ear status of the earbud comprises comparing a power level of the first microphone signals.

5. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold.

6. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold.

7. The signal processing device of claim 4, wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the on ear status of the earbud cannot be sufficiently determined if the power level of each of the first microphone signals is lower than a predetermined threshold.

8. The signal processing device of claim 1, wherein comparing the second microphone signal to the generated signal to determine the on ear status of the earbud comprises determining whether the second microphone signal comprises resonance of the generated signal.

9. The signal processing device of claim 1, wherein the generated signal is an audible probe signal.

10. The signal processing device of claim 9, wherein the generated signal is of a frequency known to resonate in the human ear canal.

11. The signal processing device of claim 1, wherein the processor is further configured to perform an audio processing function in response to the determined on ear status of the earbud.

12. A method of on ear detection for an earbud, the method comprising: receiving a first microphone signal from a first microphone and a first microphone signal from a second microphone where the first microphone signals are generated while no audio is being played via a speaker configured to be positioned within the earbud, wherein the first microphone is configured to be positioned within an ear of a user when the earbud is being worn and the second microphone is configured to be positioned outside the ear of the user when the earbud is being worn; comparing the first microphone signals to determine an on ear status of the earbud, wherein the earbud is determined to be on ear if a parameter of the first microphone signal from the first microphone is lower than a parameter of the first microphone signal from the second microphone by a predetermined threshold; and 
determining that the on ear status of the earbud cannot be sufficiently determined, generating a signal for acoustic playback from the speaker, receiving a second microphone signal from the first microphone, and comparing the second microphone signal to the generated signal to determine the on ear status of the earbud.

13. The method of claim 12, further comprising performing an audio processing function in response to the determined on ear status of the earbud.

14. A signal processing device for on ear detection of an earbud, the device comprising: a first microphone input for receiving a microphone signal from a first microphone, the first microphone being configured to be positioned within an ear of a user when the earbud is being worn; a second microphone input for receiving a microphone signal from a second microphone, the second microphone being configured to be positioned outside the ear of the user when the earbud is being worn; a signal generator configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud; and a processor configured to: generate the signal for acoustic playback from the speaker; cause the signal to be played by the speaker; receive at least one microphone signal from each of the first microphone input and the second microphone input, and compare the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal; 
determine whether resonance is detected in the received microphone signals by comparing the received microphone signals with the generated signal played by the speaker, wherein resonance is determined to be detected when the resonance gain of the received microphone signals over the generated signal exceeds a predetermined threshold; and determine an on ear status of the earbud; wherein the earbud is determined to be on ear only if the resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input.

15. The signal processing device of claim 14, wherein the generated signal is an audible probe signal.

16. The signal processing device of claim 15, wherein the generated signal is of a frequency known to resonate in the human ear canal.

17. The signal processing device of claim 14, wherein the processor is further configured to filter the received microphone signals with a bandpass filter prior to comparing the received microphone signals.

18. The signal processing device of claim 17, wherein the bandpass filter is matched to the frequency of the generated signal.

19. The signal processing device of claim 17, wherein the processor is configured to only compare the filtered signals after a predetermined time period has elapsed from a time at which the generated signal was emitted from the speaker.

20. The signal processing device of claim 14, wherein comparing the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal comprises subtracting a power level of the microphone signal received from the second microphone and a power level of the generated signal from the power level of the microphone signal received from the first microphone, and comparing the resultant power level with a predetermined threshold.

21. The signal processing device of claim 14, wherein the processor is further configured to perform an audio processing function in response to the determined on ear status of the earbud.

22. A method for on ear detection of an earbud, the method comprising: generating a signal for acoustic playback from a speaker configured to be positioned within the earbud; causing the signal to be played by the speaker; receiving at least one microphone signal from a first microphone and a second microphone, wherein the first microphone is configured to be positioned within an ear of a user when the earbud is being worn and the second microphone is configured to be positioned outside the ear of the user when the earbud is being worn; comparing the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal, wherein resonance is determined to be detected when the resonance gain of the received microphone signals over the generated signal exceeds a predetermined threshold; and 
determining an on ear status of the earbud, wherein the earbud is determined to be on ear only if the resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input.

23. A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause an electronic apparatus to perform the method of claim 12.

24. An apparatus, comprising processing circuitry and a non-transitory machine-readable which, when executed by the processing circuitry, cause the apparatus to perform the method of claim 12.

25. A system for on ear detection for an earbud, the system comprising a processor and a memory, the memory containing instructions executable by the processor and wherein the system is operative to perform the method of claim 12. 



Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 4-7, 9-13, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Application Publication 20190174218 (hereinafter, “Kumar ‘218”); cited by Applicant.

 	Regarding claim 1, Kumar ‘218 teaches a signal processing device for on ear detection for an earbud (network 200 for off-ear detection in Fig. 2, par [0027], see Kumar ‘218; including FIG. 1A shows an example of an off-ear detector 100 integrated into a headphone 102, which is depicted on-ear. The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218) , the device comprising: 
		a first microphone input (see input 222 at OED processor 206, Fig. 2, par [0029], see Kumar ‘218) for receiving a microphone signal (FB microphone signal 222) from a first microphone (FB microphone 214), the first microphone being configured to be positioned within an ear of a user (The network 200 also employs a FB microphone input to receive a FB signal 222 from a FB microphone 214 in the headphone cup, par [0040], see Kumar ‘218) when the earbud is being worn (The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218); 
		a second microphone input (see input 220 at OED processor 206, Fig. 2, par [0029], see Kumar ‘218) for receiving a microphone signal (FF microphone signal 220) from a second microphone (FB microphone 212), the second microphone being configured to be positioned outside the ear of the user (the OED processor 206 employs a FF microphone input to receive a FF signal 222 from a FF microphone 212 outside of the headphone cup, par [0040], see Kumar ‘218) when the earbud is being worn (The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218); 
		a signal generator (the tone source or tone generator 208, Fig. 2, par [0032], see Kumar ‘218) configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud (The tone source or tone generator 208, introduces or generates the tone signal 224 that is injected into the headphone audio signal 216; the frequency of the tone should also be high enough that the speaker 210 can reliably produce, and the FB microphone 214 can reliably record see Fig. 2, par [0032], see Kumar ‘218); and 
		a processor (OED processor 206, Fig. 2, pars [0027]; The OED processor 206 outputs a decision signal 226 indicating whether or not the headphone 202 is being worn, Fig. 2, [0029] see Kumar ‘218) [0029]) configured to: 
			receive at least one first microphone signal (see FB 222, FF 220, at OED processor 206, par [0029], Fig. 2; see also Fig. 4, see Kumar ‘218) from each of the first microphone input (FB microphone signal 222, Fig. 4, par [0050]) and the second microphone input (FF microphone signal 220, Fig. 4, par [0050]) where the first microphones signals (see FB signal 222 from microphone 214, Fig. 2, par [0036]) are generated while no audio is being played via the speaker (As noted above, in some versions of the off-ear detection network 200 it is not necessary to include or operate the speaker 210, i.e., no audio is being played via the speaker.  Additionally, note that some examples do not require a measurable headphone audio signal 216 (Fig. 2, par [0036], see Kumar ‘218), and compare the first microphone signals to determine the on ear status, i.e., on-ear, of the earbud (At comparison circuit 408 the FB microphone signal 222 is compared to the combined audio signal 216 and FF microphone signal 220. When the FB microphone signal 222 is greater than the combined audio signal 216 and FF microphone signal (as weighted) by a value in excess of a predetermined narrowband OED threshold, an OED flag is set to on-ear par [0050], Fig. 4, see Kumar ‘218).
	However, Kumar ‘218 embodiment Fig. 4, which illustrates an example network 400 for narrowband off-ear detection (see par [0048], see Kumar ‘218) does not explicitly disclose determine that the on ear status of the earbud cannot be sufficiently determined, generate the signal for acoustic playback from the speaker, receive a second microphone signal from the first microphone input, and compare the second microphone signal to the generated signal to determine the on ear status of the earbud.
	In another embodiment, Kumar ‘218 embodiment Fig. 7 illustrates an example network 700 for transfer function 604 calibration (see Figs. 6, 7, par [0065], see Kumar ‘218).  A sample of white noise 702 may be applied to a stimulus emphasis filter (704, Fig. 7, par [0065], see Kumar ‘218) . White noise 702 is a random/pseudorandom signal that contains roughly equal energy/intensity (e.g. constant power spectral density) across a relevant frequency band.  Accordingly, the stimulus emphasis filter 704 is one or more filters that modify the white noise 702 (corresponding to generated signal) when played from the speaker 210 so that energy received by the relevant microphones 212 and 214 (corresponding to second microphone signal) is approximately constant at each frequency bin. The network 700 then employs a transfer function determination circuit 706 to determine the transfer functions 604. Specifically, the transfer function determination circuit 706 determines the change in signal strength between the speaker 210 and the FF microphone 212 and the change in signal strength (i.e., compare) between the speaker 210 and the FB microphone 214 in both an ideal off-ear configuration and an acoustically sealed ideal on-ear configuration. In other words, the transfer function determination circuit 706 determines and saves THP-Off ,  THPOn , TFF-Off , TFFOn , as the transfer function 604 for use in network 600 at run time (see Figs. 6, 7, par [0065], see Kumar ‘218).  FIG. 8 is a graph 800 of example transfer functions, for example between a speaker 210 and a FB microphone 214 in a headphone.  Graph 800 illustrates an example on-ear transfer function 804 and off-ear transfer function 802 (par [0066], see Kumar ‘218). For purposes of discussion, an OED line 806 has been depicted half way between the transfer functions 802 and 804. Graphically, when a measured signal is graphed between the transfer functions 802 and 804, OED is determined relative to the OED line 806. Each frequency bin can be compared to the OED line 806. When a measured signal has a magnitude below the OED line 806 for a particular frequency bin, that frequency is considered off-ear. When a measured signal has a magnitude above the OED line 806 for a particular frequency bin, that frequency is considered on-ear.  The distance above or below the OED line 806 informs the confidence in such a decision (Fig. 8, par [0067], see Kumar ‘218).  In other words, as shown in Fig. 8, at the end of the OED line 806, “the on ear status of the earbud cannot be sufficiently determined”, (see Fig. 8, par [0067], see Kumar ‘218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Kumar ‘218 embodiment Fig. 7 with the Kumar ‘218 embodiment Fig. 4 of Kumar ‘218 such that to obtain determine that the on ear status of the earbud cannot be sufficiently determined, generate a signal for acoustic playback from the speaker, receive a second microphone signal from the first microphone input, and compare the second microphone signal to the generated signal to determine the on ear status of the earbud as claimed in order to increase the accuracy of the OED process over employing only the narrowband OED circuit as suggested by Kumar ‘218 in paragraph [0044].
	
	Regarding claim 4, Kumar ‘218 teaches the signal processing device of claim 1.  Kumar ‘218 further teaches wherein comparing the first microphone signals to determine the on ear status of the earbud comprises comparing a power level of the first microphone signals (At operation 516, the OED processor assesses whether the headphone is on-ear or off-ear. For example, the OED processor may compare the power or energy of one or more of the headphone audio signal, the FF microphone signal, and the FB microphone signal to one or more thresholds or parameters. The thresholds or parameters may correspond to one or more of the headphone audio signal, the FF microphone signal, or the FB microphone signal, or the power or energy of those signals, par [0058], Fig. 5, see Kumar ‘218). 
 
	Regarding claim 5, Kumar ‘218 teaches the signal processing device of claim 4.  Kumar ‘218 further teaches at operation 516, Fig. 5, the OED processor assesses whether the headphone is on-ear or off-ear. For example, the OED processor may compare the power or energy of one or more of the headphone audio signal, the FF microphone signal, and the FB microphone signal to one or more thresholds or parameters. The thresholds or parameters may correspond to one or more of the headphone audio signal, the FF microphone signal, or the FB microphone signal, or the power or energy of those signals (par [0058], Fig. 5, see Kumar ‘218).
	However, Kumar ‘218 does not explicitly disclose wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold would have recognized and would have been obvious to try to modify the operation 516, Fig. 5 of Kumar ‘218 such that to obtain wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold; wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is on ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to increase the accuracy of the OED process over employing only the narrowband OED circuit as suggested by Kumar ‘218 in paragraph [0044].
	Regarding claim 6, Kumar ‘218 teaches the signal processing device of claim 4.  Kumar ‘218 further teaches at operation 516, Fig. 5, the OED processor assesses whether the headphone is on-ear or off-ear. For example, the OED processor may compare the power or energy of one or more of the headphone audio signal, the FF microphone signal, and the FB microphone signal to one or more thresholds or parameters. The thresholds or parameters may correspond to one or more of the headphone audio signal, the FF microphone signal, or the FB microphone signal, or the power or energy of those signals (par [0058], Fig. 5, see Kumar ‘218).
	However, Kumar ‘218 does not explicitly disclose wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold would have recognized and would have been obvious to try to modify the operation 516, Fig. 5 of Kumar ‘218 such that to obtain wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is lower than the first microphone signal received from the second microphone by a predetermined threshold; wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the earbud is off ear if the power of the first microphone signal received from the first microphone is higher than the first microphone signal received from the second microphone by a predetermined threshold) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to increase the accuracy of the OED process over employing only the narrowband OED circuit as suggested by Kumar ‘218 in paragraph [0044].
	Regarding claim 7, Kumar ‘218 teaches the signal processing device of claim 4.  Kumar ‘218 further teaches wherein comparing the first microphone signals to determine the on ear status of the earbud further comprises determining that the on ear status of the earbud cannot be sufficiently determined if the power level of each of the first microphone signals is lower than a predetermined threshold (noise floor, the OED system may determine a noise floor based on the ambient noise and adjust the OED tone to be louder than the noise floor (par [0020], see Kumar ‘218); the OED processor 206 may then employ a tone control signal 218 to adjust the volume of the tone signal 224 generated by the tone generator 208. The OED processor 206 may adjust the tone signal 224 to be sufficiently strong compared to (e.g. louder than) the noise floor. For example the OED processor 206 may maintain a margin between the volume of the noise floor and the volume of the tone signal (224, Fig. 2, par [0034], see Kumar ‘218 ).

	Regarding claim 9, Kumar ‘218 teaches the signal processing device of claim 1.  Kumar ‘218 further teaches wherein the generated signal is an audible probe signal (The tone source or tone generator 208, introduces or generates the tone signal 224 that is injected into the headphone audio signal 216.  Preferably, the resulting tone has a sub-audible (i.e., audible) frequency so a user is unable to hear the tone when listening to the audio signal, Fig. 2, par [0032], see Kumar ‘218).  As another example, the tone may be a 20 Hz tone. In some implementations, a higher or lower frequency tone could be used, par [0033], see Kumar ‘218).

	Regarding claim 10, Kumar ‘218 teaches the signal processing device of claim 9.  Kumar ‘218 further teaches wherein the generated signal is of a frequency known to resonate in the human ear canal (The OED processor 206 may adjust the tone signal 224 to be sufficiently strong compared to (e.g. louder than) the noise floor. For example, the OED processor 206 may maintain a margin between the volume of the noise floor and the volume of the tone signal 224. It should be noted that sudden rapid volume changes in the tone signal 224 may be perceived by some users despite the low frequency of the tone signal 224, Fig. 2, par [0032], see Kumar ‘218).

	Regarding claim 11, Kumar ‘218 teaches the signal processing device of claim 1.  Kumar ‘218 further teaches wherein the processor is further configured to perform an audio processing function (i.e., music) in response to the determined on ear status of the earbud (However, in some cases, the audio signal 216 saturates the FB microphone causing clipping. This may occur, for example, when a user listens to high volume music and removes the headphones. In such a case, the signal received at the FB microphone is very different from the ideal off ear transfer function due to the distortion, which may result in an on-ear determination, Fig. 2, par [0073], see Kumar ‘218). 

	Regarding claim 12, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 13, this claim merely reflects the method to the apparatus claim of Claim 11 and is therefore rejected for the same reasons.
	
	Regarding claim 38, this claim merely reflect a machine-readable medium storing non-transitory instructions which, when executed by one or more processors, cause an electronic apparatus to perform the method of claim 12 and is therefore rejected under Kumar ‘218 for the same reasons. It is noted that Kumar ‘218 teaches the computer executable instructions may be stored on a non-transitory computer readable medium (see par [0081], see Kumar ‘218)
 
	Regarding claim 39, this claim merely reflect an apparatus, comprising processing circuitry and a non-transitory machine-readable which, when executed by the processing circuitry, cause the apparatus to perform the method of claim 12 and is therefore rejected under Kumar ‘218 for the same reasons. It is noted that Kumar ‘218 teaches headphone (102, Fig. 1, par [0026], see Kumar ‘218); the computer executable instructions may be stored on a non-transitory computer readable medium (see par [0081], see Kumar ‘218).
 
	Regarding claim 40, this claim merely reflect a system for on ear detection for an earbud the system comprising a processor and a memory, the memory containing instructions executable by the processor and wherein the system is operative to perform the method of claim 12 and is therefore rejected under Kumar ‘218 for the same reasons. It is noted that Kumar ‘218 teaches network 200 for off-ear detection (Fig. 2, par [0027], see Kumar ‘218), earbud-type headphones (par [0022], see Kumar ‘218), headphone (102, Fig. 1, par [0026], see Kumar ‘218); the computer executable instructions may be stored on a non-transitory computer readable medium (see par [0081], see Kumar ‘218).

  10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Application Publication 20190174218 (hereinafter, “Kumar ‘218”) in view of Goldberg et al. U.S. Patent Application Publication 20090268936 (hereinafter, “Goldberg”); cited by Applicant.

	Regarding claim 2, Kumar ‘218 teaches the signal processing device of claim 1.  Kumar ‘218 further teaches the detection system does not typically include a separate sensor, such as a mechanical sensor, although in some examples a separate sensor could also be used. If the detection system instead determines that the headphones are being worn, such a convenience feature might include sending a signal to start or restart the media player. Other features may also be controlled by the sensed information (par [0021], see Kumar ‘218); to perform the steps of receiving at least one first microphone signals (see FB 222, FF 220, at OED processor 206, par [0029], Fig. 2; see also FB microphone signal 222, FF microphone signal 220, Fig. 4, par [0050], see Kumar ‘218) and comparing the first microphone signals to determine the on ear status (At comparison circuit 408 the FB microphone signal 222 is compared to the combined audio signal 216 and FF microphone signal 220. When the FB microphone signal 222 is greater than the combined audio signal 216 and FF microphone signal (as weighted) by a value in excess of a predetermined narrowband OED threshold, an OED flag is set to on-ear par [0050], Fig. 4, see Kumar ‘218). 
	However, Kumar ‘218 does not explicitly disclose further comprising a proximity sensor, and wherein the processor is further configured to receive at least one sensor signal from the proximity sensor indicating that the earbud is in proximity to an object, and to perform the steps of receiving at least one first microphone signals and comparing the first microphone signals to determine the on ear status of the earbud in response to receiving the at least one sensor signal from the proximity sensor.
	Goldberg teaches position sensing apparatus and method for active headworn device (see Title) in which FIGS. 8 and 9 illustrate an alternative embodiment in which a light emitter, such as infrared light emitting diode type QEC122 manufactured by Fairchild Semiconductor, and a light detector, such as infrared phototransistor type QSC112 also manufactured by Fairchild Semiconductor, are mechanically coupled to an active headworn device 100 in such a manner as to detect whether or not the active headworn device 100 is in the extended position on a user's head 200. FIG. 8 shows the positions of light emitter 820 and light detector 830 when the active headworn device 100 is off the user's head 200 in a contracted state. FIG. 9 shows the positions of light emitter 820 and light detector 130 when the active headworn device 100 is on the user's head 200 in an extended state. In the embodiment shown in FIGS. 8 and 9, the infrared sensor 830 is inside the earcup 104 and is attached to a printed circuit board which controls the operation of the active headworn device 100 (see Figs. 8, 9, par [0045], see Goldberg).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the position sensing apparatus and method for active headworn device of Goldberg with the signal processing device of Kumar ‘218 such that to obtain further comprising a proximity sensor, and wherein the processor is further configured to receive at least one sensor signal from the proximity sensor indicating that the earbud is in proximity to an object, and to perform the steps of receiving at least one first microphone signals and comparing the first microphone signals to determine the on ear status of the earbud in response to receiving the at least one sensor signal from the proximity sensor as claimed in order to avoid unwanted pops or clicks or other transient audio or visual signals by, for example, muting audio or disconnecting a portion of the circuitry for a time before normal operation commences as suggested by Goldberg in paragraph [0010].
 
	Regarding claim 3, Kumar ‘218 in view of Goldberg teaches the signal processing device of claim 2. Kumar ‘218 in view of Goldberg, as modified, teaches wherein the proximity sensor is an infra-red sensor (infrared sensor 830, see Figs. 8, 9, par [0045], see Goldberg). 
  
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Application Publication 20190174218 (hereinafter, “Kumar ‘218”) in view of Poe et al. U.S. Patent Application Publication 20080298600 (hereinafter, “Poe”); cited by Applicant.
 
	Regarding claim 8, Kumar ‘218 teaches the signal processing device of claim 1.
	Kumar ‘218 further teaches the tone generator 208 generates the tone signal (224, Fig. 2, par [0032], see Kumar ‘218); once the tone signal 224 is injected, the headphone audio signal 216 becomes a combination of the headphone audio signal 216 before the tone signal 224, plus the tone signal 224; The frequency of the tone should also be high enough that the speaker 210 can reliably produce, and the FB microphone 214 can reliably record, the tone, as many speakers/microphones have limited capabilities at lower frequencies (Fig. 2, par [0032], see Kumar ‘218). 
	 However, Kumar ‘218 does not explicitly disclose wherein comparing the at least one second microphone signal to the generated signal to determine the on ear status of the earbud comprises determining whether the at least one second microphone signal comprises resonance of the generated signal.
	Poe teaches automated real speech hearing instrument adjustment system (see Title) in which in FIG. 2, in one embodiment of the disclosed system, the microphones 150 and 152 are located on the outside of the user's ear 200.  The probe microphone 150 measures the sound pressure level ("SPL") in the ear after sound has been amplified by the hearing instrument 102. To accomplish this, the probe microphone 150 is connected to a tube 154 that is inserted into the ear canal 202 of the user's ear 200. The reference microphone 152 measures the SPL before the sound is amplified by the hearing instrument 102.  While a probe microphone 150 connected to a tube having an opening within the ear canal is shown and described as the sensor for measuring the sound pressure level in the ear of the user, it is within the scope of the disclosure for other sensors, such as an in ear microphone or other sound or pressure sensor or even a microphone component of the hearing instrument itself to be utilized as the sensor for detecting the sound pressure level (Fig. 2, par [0031], see Poe). In step 1102, the real ear measurements are examined to determine if sharp spikes occur in the fast Fourier transformation data. As part of the automation routine, the speech mapping from the in-ear or canal resonance data may be deemed to indicate feedback if the peak SPL is higher than the long term average in a given frequency region in step 1104 (Fig. 11, par 0051], see Poe).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automated real speech hearing instrument adjustment system of Poe with the signal processing device of Kumar ‘218 such that to obtain wherein comparing the at least one second microphone signal to the generated signal to determine the on ear status of the earbud comprises determining whether the at least one second microphone signal comprises resonance of the generated signal as claimed for purpose of providing feedback is reduced while preserving gain as much as possible, as suggested by Poe in paragraph [0050].
 	
12.	Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Application Publication 20190174218 (hereinafter, “Kumar ‘218”) in view of Nystrom U.S. Patent Application Publication 20160372104; cited by Applicant.

	 Regarding claim 22, Kumar ‘218 teaches a signal processing device for on ear detection for an earbud (network 200 for off-ear detection in Fig. 2, par [0027], see Kumar ‘218; including FIG. 1A shows an example of an off-ear detector 100 integrated into a headphone 102, which is depicted on-ear. The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218) , the device comprising: 
		a first microphone input (see input 222 at OED processor 206, Fig. 2, par [0029], see Kumar ‘218) for receiving a microphone signal (FB microphone signal 222) from a first microphone (FB microphone 214), the first microphone being configured to be positioned within an ear of a user (The network 200 also employs a FB microphone input to receive a FB signal 222 from a FB microphone 214 in the headphone cup, par [0040], see Kumar ‘218) when the earbud is being worn (The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218); 
		a second microphone input (see input 220 at OED processor 206, Fig. 2, par [0029], see Kumar ‘218) for receiving a microphone signal (FF microphone signal 220) from a second microphone (FB microphone 212), the second microphone being configured to be positioned outside the ear of the user (the OED processor 206 employs a FF microphone input to receive a FF signal 222 from a FF microphone 212 outside of the headphone cup, par [0040], see Kumar ‘218) when the earbud is being worn (The headphone 102 in FIG. 1A is depicted as being worn, or on-ear, par [0026], see Kumar ‘218); 
		a signal generator (the tone source or tone generator 208, Fig. 2, par [0032], see Kumar ‘218) configured to generate a signal for acoustic playback from a speaker configured to be positioned within the earbud (The tone source or tone generator 208, introduces or generates the tone signal 224 that is injected into the headphone audio signal 216; the frequency of the tone should also be high enough that the speaker 210 can reliably produce, and the FB microphone 214 can reliably record see Fig. 2, par [0032], see Kumar ‘218); and 
		a processor (OED processor 206, Fig. 2, pars [0027]; The OED processor 206 outputs a decision signal 226 indicating whether or not the headphone 202 is being worn, Fig. 2, [0029] see Kumar ‘218) configured to: 
			generate the signal (via a tone generator 208; an adaptive OED tone level control circuit 608, which is any circuit or process capable of generating a tone control signal 218 to control a tone generator 208 when generating a tone signal 224, Fig. 6, par [0064], see Kumar ‘218) for acoustic playback from the speaker; 
			cause the signal to be played by the speaker (In some examples, the tone or the tone signal 224 may not, if played by the speaker 210, result in an actual tone. Rather, the tone or the tone signal 224 may instead correspond to or result in a random noise or a pseudo-random noise, each of which may be bandlimited, Fig. 2, [0035] see Kumar ‘218); 
			receive at least one microphone signal (see FB 222, FF 220, at OED processor 206, par [0029], Fig. 2; see also Fig. 4, see Kumar ‘218) from each of the first microphone input (FB microphone signal 222, Fig. 4, par [0050]) and the second microphone input (FF microphone signal 220, Fig. 4, par [0050]), and compare the received microphone signals (see FB 222, FF 220, at OED processor 206, par [0029], Fig. 2) with the generated signal played by the speaker (output of speaker 210, Fig. 2; Specifically, the transfer function determination circuit 706 determines the change in signal strength between the speaker 210 and the FF microphone 212 and the change in signal strength (i.e., compare) between the speaker 210 and the FB microphone 214 in both an ideal off-ear configuration and an acoustically sealed ideal on-ear configuration, see Figs. 6, 7, par [0065], see Kumar ‘218); and 
			determine an on ear status of the earbud (Specifically, the transfer function determination circuit 706 determines the change in signal strength between the speaker 210 and the FF microphone 212 and the change in signal strength (i.e., compare) between the speaker 210 and the FB microphone 214 in both an ideal off-ear configuration and an acoustically sealed ideal on-ear configuration, see Figs. 6, 7, par [0065], see Kumar ‘218). 
	Kumar ‘218 further teaches, for purposes of discussion, an OED line 806 has been depicted half way between the transfer functions 802 and 804. Graphically, when a measured signal is graphed between the transfer functions 802 and 804, OED is determined relative to the OED line 806. Each frequency bin can be compared to the OED line 806. When a measured signal has a magnitude below the OED line 806 for a particular frequency bin, that frequency is considered off-ear. When a measured signal has a magnitude above the OED line 806 for a particular frequency bin, that frequency is considered on-ear (see Fig. 8, par [0067], see Kumar ‘218).
	However, Kumar ‘218 does not explicitly disclose to detect resonance of the generated signal; wherein the earbud is determined to be on ear only if the resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input.
	Nystrom teaches  noise cancellation system, headset and electronic device (see Title) in which FIG. 4 shows schematically a human ear 40 in a sectional view. The ear 40 comprises an ear canal 41 extending from the proximal end where the eardrum 42 is located to a distal end at an auricle 43. The distal or outer end of the ear canal 41 is more or less open, unless an earphone or earbud 44 is plugged into the auricle (43, Fig. 4, par [0024], see Nystrom, i.e., on ear); for avoiding limitations of the feedback noise cancellation in resonance conditions. FIG. 6 shows an earphone 44 comprising an ear speaker or loudspeaker 61, a first microphone 62, a second microphone 63 (i.e., corresponding to the first microphone), a third microphone 65 (i.e., corresponding to the second microphone) and a processing unit (64, Fig. 6, par [0028]). The first microphone 62 is configured to receive a first audio signal 68 which is present in the audio canal 41. The second microphone 63 is configured to receive a second audio signal 69 present in the audio canal 41. The third microphone 65 is arranged such in the housing 66 that it may receive a third audio signal 70 present at an outer environment of the ear 40 at which the earphone 44 is mounted (Fig. 6, par [0028]); due to the different distances to the axial boundaries of the ear canal 41, even in resonance conditions at least one of the first microphone 62 and the second microphone 63 may receive an audio signal which corresponds to the audio signal received at the eardrum (42, Fig. 6, par [0028], see Nystrom), i.e., resonance is detected. It is noted that since the third microphone 65 is arranged such in the housing 66 that it may receive a third audio signal 70 present at an outer environment of the ear 40 at which the earphone 44 is mounted (Fig. 6, par [0028], see Nystrom) the resonance is not detected by the third microphone 65 (i.e., corresponding to the second microphone).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to detect resonance of the generated signal; wherein the earbud is determined to be on ear only if resonance is detected in the signal from the first microphone input but is not detected in the signal from the second microphone input as claimed purpose of providing the improved handling of resonances, improving the noise cancelling in general, for example by reducing a tendency to oscillations as suggested by Nystrom in paragraph [0028].
	
	Regarding claim 23, Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 22.  Kumar ‘218 in view of Nystrom, as modified teaches wherein the generated signal is an audible probe signal (The tone source or tone generator 208, introduces or generates the tone signal 224 that is injected into the headphone audio signal 216.  Preferably, the resulting tone has a sub-audible (i.e., audible) frequency so a user is unable to hear the tone when listening to the audio signal, Fig. 2, par [0032], see Kumar ‘218).  As another example, the tone may be a 20 Hz tone. In some implementations, a higher or lower frequency tone could be used, par [0033], see Kumar ‘218). 
 
	Regarding claim 24,  Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 23.  Kumar ‘218 in view of Nystrom, as modified teaches wherein the generated signal is of a frequency known to resonate in the human ear canal (The OED processor 206 may adjust the tone signal 224 to be sufficiently strong compared to (e.g. louder than) the noise floor. For example, the OED processor 206 may maintain a margin between the volume of the noise floor and the volume of the tone signal 224. It should be noted that sudden rapid volume changes in the tone signal 224 may be perceived by some users despite the low frequency of the tone signal 224, Fig. 2, par [0032], see Kumar ‘218).
	
	Regarding claim 25, Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 22.  Kumar ‘218 in view of Nystrom, as modified teaches wherein the processor is further configured to filter the received microphone signals with a bandpass filter (bandpass filter 402, at Fig. 4, par [0048], see Nystrom) prior to comparing the received microphone signals (see the comparison circuit 408, at the end of Fig. 4, par [0050], see Nystrom). 
 
	Regarding claim 26,  Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 25.  Kumar ‘218 in view of Nystrom, as modified teaches wherein the bandpass filter is matched to the frequency of the generated signal (The bandpass filter 402 is tuned to remove all signal data outside of a predetermined frequency range. For example, the network 400 may review the input signals for an OED tone 224 at a specified frequency bin, and hence the bandpass filter 402 may remove all data outside of the specified frequency bin, see Fig. 4, par [0048], see Nystrom). 
 
	Regarding claim 27, Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 25.  Kumar ‘218 in view of Nystrom, as modified teaches wherein the processor is configured to only compare the filtered signals after a predetermined time period has elapsed from a time at which the generated signal was emitted from the speaker (The OED processor 206 may adjust the tone signal 224 to be sufficiently strong compared to (e.g. louder than) the noise floor; For example the OED processor 206 may maintain a margin between the volume of the noise floor and the volume of the tone signal 224. It should be noted that sudden rapid volume changes in the tone signal 224 may be perceived by some users despite the low frequency of the tone signal 224. Accordingly, a smoothing function may be employed by the OED processor 206 when changing the volume of the tone signal 224 to gradually change the volume (e.g. over the course of ten milliseconds to five hundred milliseconds)). The motivation is in order to mitigate thrashing in the OED decision process, as suggested by Kumar ‘218 in paragraph [0063]). 
 
	Regarding claim 28, Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 22.  Kumar ‘218 in view of Nystrom, as modified teaches wherein comparing the received microphone signals with the generated signal played by the speaker to detect resonance of the generated signal (due to the different distances to the axial boundaries of the ear canal 41, even in resonance conditions at least one of the first microphone 62 and the second microphone 63 may receive an audio signal which corresponds to the audio signal received at the eardrum (42, Fig. 6, par [0028], see Nystrom), i.e., resonance is detected) comprises subtracting a power level of the microphone signal received from the second microphone and a power level of the generated signal from the power level of the microphone signal received from the first microphone (During OED, the transfer function 404 is multiplied by the FF microphone signal 220 and then subtracted from the FB microphone signal 222. This serves the subtract the expected acoustic coupling between the FF microphone signal 220 and the FB microphone signal 222 from the FB microphone signal 222. This process removes the ambient noise recorded by the FF microphone from the FB microphone signal 222, Fig. 4, par [0049], see Kumar ‘218; At operation 510, the OED processor determines a characteristic, such as the power or energy of one or more of the headphone audio signal, the FF microphone signal, and the FB microphone signal, from the metrics computed in the previous operations, Fig. 5, par [0056], see Kumar ‘218), and comparing the resultant power level with a predetermined threshold (At operation 512, the OED processor computes relevant thresholds. The thresholds may be computed as a function of the audio signal power and the FF microphone signal power. For example, the volume of music in the audio signal and/or the ambient noise recorded in the FF microphone signal may vary significantly over time, Fig. 5, par [0057]; the OED processor may compare the power or energy of one or more of the headphone audio signal, the FF microphone signal, and the FB microphone signal to one or more thresholds or parameters, Fig. 5, par [0057], see Kumar ‘218). 

	Regarding claim 29, Kumar ‘218 in view of Nystrom teaches the signal processing device of claim 22.  Kumar ‘218 in view of Nystrom, as modified further teaches wherein the processor is further configured to perform an audio processing function (i.e., music) in response to the determined on ear status of the earbud (However, in some cases, the audio signal 216 saturates the FB microphone causing clipping. This may occur, for example, when a user listens to high volume music and removes the headphones. In such a case, the signal received at the FB microphone is very different from the ideal off ear transfer function due to the distortion, which may result in an on-ear determination, Fig. 2, par [0073], see Kumar ‘218). 
 	
	Regarding claim 30, this claim merely reflects the method to the apparatus claim of Claim 22 and is therefore rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  


/PAUL KIM/Primary Examiner, Art Unit 2654